Mr. Chief Justice Clarity delivered the opinion of the court: The claimant was employed by the State of Illinois as a guard of the Chester State Hospital, and while in the performance of his duties as such guard it appears that he was beaten and badly ill-treated by being assaulted and bitten by a great number of the inmates of said institution in their endeavor to escape. It has been the custom of this court in handling these claims to take into consideration the Workmen’s Compensation Act, but it further appears that since his injury he has been receiving his full pay from the State, which would have been more than he would have received if he was receiving allowance under the compensation Act. However, to do the claimant substantial justice and having in mind the possibility of his losing his present employment, and' in view of the testimony of a physician in the case that the loss of efficiency in the arm of the claimant is not more than 40% at this- time and that it will eventually recover. It is therefore considered by the court that the claimant be allowed the sum of $500.00.